Judgment, Supreme Court, New York County (Juanita Bing Newton, J., at hearing; Mary McGowan Davis, J., at plea and sentence), rendered March 31, 1995, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
The hearing court properly determined that there was probable cause to arrest defendant, in light of the police officer’s *347testimony that he was experienced in narcotics investigations, that he observed defendant in a narcotics-prone area holding a large clear bag of cocaine, and that defendant attempted to flee upon seeing the officer (People v McRay, 51 NY2d 594). We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record.
Defendant’s guilty plea forecloses review of his remaining claims. Concur—Milonas, J. P., Rubin, Mazzárelli and Andrias, JJ.